DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. The claim(s) recite(s) a nutritional supplement comprising a dehydrated complex betalain mixture that includes a plurality of distinct betalains, a plurality of sugars, and optionally further comprising a vitamin, a mineral, and/or an herbal preparation. As evidenced by Frank et al. Pharmacological Research (2005), Vol. 52, pages 290-297 (Frank); Strasser et al. Carbohydrate Polymers (2002), Vol. 48, pages 263-269 (Strasser); and Abdou et al. Qual. Plant. Mater. Veg. (1972), Vol. XXII, No. 1, pages 23-28 (Abdou) in combination, a plurality of distinct betalains, a plurality of sugars, and vitamins are found together in naturally-occurring red beets (Beta vulgaris L.). Frank teaches that red beet (Beta vulgaris L.) is mainly consumed as lactofermented juice, as pickled preserves or as a cooked vegetable (pages 290-291).  The major betalains in red beets are betanin and isobetanin together with small amounts of vulgaxanthin I and II. Strasser teaches that beet juice contains a variety of sugars such as arabinose, fucose, galactose, glucose and xylose (table 1). Abdou teaches that beet root contains Vitamin A, Vitamin B1, Vitamin B2, and Vitamin C (Abstract). A composition comprising a dehydrated complex betalain mixture that includes a plurality of distinct betalains, a plurality of sugars, and optionally further comprising a vitamin, a mineral, and/or an herbal preparation is a nature-based product, so it is compared to its closest naturally occurring counterpart (betalains, sugars, and vitamins in their natural state) to determine if it has markedly different characteristics. Because there is no indication in the record that isolation and/or dehydration of betalains further comprising a plurality of sugars and a vitamin (e.g., beet extracts such as beet juice) has resulted in a marked difference in structure, function, or other properties as compared to its natural counterpart, a composition comprising a dehydrated complex betalain mixture that includes a plurality of distinct betalains, a plurality of sugars, and optionally further comprising a vitamin, a mineral, and/or an herbal preparation is a product of nature exception. This judicial exception is not integrated into a practical application because there is no indication in the record that isolation and/or dehydration of beet extracts comprising betalains, a plurality of sugars, and a vitamin (e.g., beet extracts such as beet juice) has resulted in a marked difference in structure, function, or other properties as compared to its natural counterpart, a composition comprising a dehydrated complex betalain mixture that includes a plurality of distinct betalains, a plurality of sugars, and optionally further comprising a vitamin, a mineral, and/or an herbal preparation is a product of nature exception. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the formulation of natural product(s) of a particular amount into a formulation suitable for oral administration, including the formulation of a tablet or capsule, was a well-understood, routine, conventional activity previously engaged in by those in the relevant field.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-13 of U.S. Patent No. 9,060,539 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because generally differences in concentration, ratio, and/or amount will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration, ratio, and/or amount is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,636,371 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because generally differences in concentration, ratio, and/or amount will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration, ratio, and/or amount is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,026,962 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because generally differences in concentration, ratio, and/or amount will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration, ratio, and/or amount is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,543,224 B2. Although the claims at issue are not identical, they are not patentably distinct from each other. It is noted that claims 1-20 of U.S. Patent No. 10,543,224 B2 are drawn to a nutraceutical stimulant that enhances physical strength or physical endurance while claims 1-16 are drawn to a method of use; however, the portion(s) of the specification that supports patent claims may be considered. The Results section of the ‘224 patent, columns 11-22, supports the patent claims. The ‘224 discloses the treatment of OA. It would have been obvious to one of ordinary skill in the art to use the nutraceutical stimulant of claims 1-20 of the ‘224 patent in a manner explicitly disclosed in column 20, of the ‘224 patent which falls entirely within the scope of the instant claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.
Claim(s) 1-20 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Avemt et al. US 2008/0268847 A1 (Avent).
Avent relates to systems and methods for using colorimetric indicators of oxidation in consumer products [0001]. Avent provides methods and systems for indicating the presence or absence of oxidation in an article which is sensitive to degradation or spoilage upon exposure to air or oxidative conditions [0027]. The systems and methods of the invention employ a calorimetric indicator which contains a colored compound capable of changing color when oxidized. The calorimetric indicator can contain one or more colored compounds that visibly change color when the compound becomes oxidized, for example by exposure to dioxygen or other oxygen-containing oxidizing species such as ozone, peroxides, hydroxyl radical, superoxide, and the like [0028]. 
For example, the indicator can include betalain, a natural colorant found in fungi of the family Amanita as well as many plants of the order Caryophyllales [0029]. Betalain producing plants are found in the families Chenopodiaceae (red beet), Cactaceae (cactus, e.g., prickly pear), Amaranthaceae (amaranth), Nyctaginaceae, Aizoaceae, Basellaceae (Malabar spinach), Didieraceae, Phytolaccaceae, and Portulaceae. Betalains are found in all parts of the plant including leaves, stems, flowers, fruits, seeds, and roots. In some embodiments, the betalain is derived from amaranth, Malabar spinach fruit, red beets, prickly pear, Phytolacca americana, Capitatum berries, or hottentot fig. Avent teaches that betalain refers to a family of nitrogen-containing organic pigments which include the red or red-violet betacyanins and the yellow or orange betaxanthins [0030]. Accordingly, the term “betalain” or “betalains,” as used herein, is employed in accordance with the art and refers to one or more betalamic acid derivatives including any one or more betacyanins, betaxanthins, acylated or other derivatives thereof or combinations thereof. Example betacyanins include betanin, isobetanin, neobetanin (14,15-dehydrobetanin), prebetanin, and the like. Example betaxanthins include vulgaxanthin-I, vulgaxanthin-II, indicaxanthin, and the like.
Avent teaches that betalains exert a protective effect on other substances with lesser capacity for oxidation such as by radical absorption [0033]. Such substances have a standard electrode potential less than (more negative) the betalain pigment, and therefore are candidates for direct protection by the pigment. Because betalain changes color from a bright hue to a dull brown or colorless state upon oxidation, it can serve as a calorimetric indicator of oxidation status as well as a preservative. Betalains have the capacity to act as antioxidants by preferentially taking on oxidative damage, for example, by terminating the chain reaction of radical damage and thereby slowing the rate of oxidation.
Avent teaches that the indicator of the systems serves to detect oxidation of the article or oxidation in the environment of the article [0038]. Thus, the indicator typically is subjected to the same or substantially the same environmental conditions as the article, so that the color of the indicator is a true measure of the article's degradation or exposure. In some embodiments, the indicator and the article are combined together, meaning they are held together, although not necessarily in contact with each other, such as by a linkage or enclosure. In some embodiments, the indicator and the article are combined together within a packaging such as a container, bottle, bag, pouch, can, capsule and the like. In this way, both the indicator and article are subject to the same or similar environmental conditions experienced within the enclosure or packaging. 
The article can be any item that can suffer degradation or spoilage upon exposure to air or other oxidative conditions [0039]. Example articles include articles containing pharmaceuticals (e.g., in dosage forms), articles containing natural products or synthetic compounds, articles which are foods or foodstuffs, articles which are biological samples or reagents, or articles which are skin treatments. Pharmaceutical articles can be provided in dosage form [0041]. Any type of dosage form is suitable. Example dosage forms include oral dosage forms such as tablets, capsules, troches, lozenges and oral liquids, suspensions or solutions. In some embodiments, the dosage form is a capsule including, for example, a liquid gel capsule.
Avent teaches that the indicator can be provided in solid form [0047]. For example, the colored compound, such as betalain, can be provided as a purified, or partially purified solid. The solid can be amorphous, crystalline or combination thereof. The solid can contain additional substances, such as co-extracted compounds, minerals, or salts. Solid betalain can be obtained, for example, by lyophillization of an extract containing betalain. In some embodiments, solid betalain can be obtained by spray drying, optionally together with one or more carriers such as soluble starch, gum acacia, maltodetrine, and the like. Betalain can be present in the liquid and solid pharmaceutical compositions of the invention in an amount suitable for detection of its color change upon exposure of the formulation to oxidative conditions that would subject the API, natural product, or other degradable ingredient to potential oxidative degradation [0070]. In some embodiments, solid and liquid formulations contain 1 to about 10%, 1 to about 5% or 2 to about 5% betalain by weight.
Thus, Avent explicitly teaches a liquid pharmaceutical composition (e.g., implicitly teaches administration of the composition) that contains 2-5% by weight betalain (e.g., 100 mg to 250 mg of a dehydrated complex betalain mixture comprising a plurality of distinct betalains from plant material [5 mL of liquid matrix equals about 1 g using the density of water; 2% betalain equates to about 100 mg betalain mixture], wherein the distinct betalains have a near natural composition and are present in the mixture at a total betalain concentration of at least 4 wt%) in 5 mL of liquid matrix (e.g., a pharmaceutically acceptable carrier) containing corn starch (e.g., a sugar and/or a pharmaceutically acceptable carrier), flavors, glycerin, natural and artificial flavors, polysorbate 80, purified water (e.g., a pharmaceutically acceptable carrier), sodium benzoate, sucrose (e.g., a sugar and/or a pharmaceutically acceptable carrier), and xanthan gum (e.g., a sugar and/or a pharmaceutically acceptable carrier) (Example 2). Avent further teaches that the composition can contain additional substances, such as co-extracted compounds and/or minerals [0047].
Regarding claims 1-16, Avent is silent as to the composition supporting physical activity in an individual  or supporting mental activity in an individual; however, artisans of ordinary skill may not recognize the inherent characteristics or functioning of the prior art.  In construing process claims and references, it is the identity of manipulative operations which leads to finding of anticipation.  In the instant case, it does not appear that the claim language or limitations result in a manipulative difference in the method steps when compared to the prior art disclosure.  Supporting physical activity in an individual  or supporting mental activity in an individual is not an active methodological step in the process but is rather a consequence of the administration of the composition of Avent.  
Regarding claims 17-20, recitations of intended use (e.g., for support of physical activity in an individual) has been noted; however, the body of a claims fully and intrinsically sets forth all of the limitations of the claimed invention. The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use “can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim.” Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997). In the instant case, the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states the purpose of the invention, rather than any distinct definition of any of the claimed invention’s limitations.
Avent teaches all of the instantly claimed elements. Thus, claims 1-20 are anticipated.

Conclusion
Claims 1-20 are pending. Claims 1-20 are rejected. No claims are allowed.

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK T LEWIS whose telephone number is (571)272-0655. The examiner can normally be reached Monday to Friday, 10 AM to 4 PM EST (Maxi Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICK T LEWIS/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        



/PL/